DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation at least 10wt% silica, and the claim also recites at least 15wt% silica, or at least 20 wt% silica which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 9-12, 14, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillotson et al (US 5,409,683) and in further view of Arenas et al (Synthesis of Silica Xerogels with High Surface Area using Acetic Acid as Catalyst, J. Braz. Chem. Soc. Vol. 18, No. 5, (2007), 886-890).
Regarding Claim 1, Tillotson discloses a method for preparing an aerogel (i.e. a porous metal oxide material) comprising:
(i) reacting a metal alkoxide with water in the presence of a catalyst system to form a partially hydrolyzed intermediate, wherein the catalyst system comprises an acid catalyst (see Abstract and Col 7, Ln 5-12);
(ii) contacting the partially hydrolyzed intermediate with a base catalyst and nonalcoholic solvent to form a wet gel (see Col 8, Ln 9-31);
		(iii) drying the precursor gel to form the aerogel (see Col 8, Ln 49-51).

Tillotson does not specifically disclose the method where the catalyst system comprises a strong acid and a weak acid.
Arenas discloses a method for preparing a silica xerogel with high surface area comprising hydrolysis and polycondensation of tetraethylorthosilicate (i.e. a silicon alkoxide) using acetic acid as catalyst (see Page 887, ¶3).  Arenas discloses a method comprising simultaneous addition of both acetic and hydrochloric acid as catalyst (see Abstract and Page 887, ¶3).  Arenas further discloses that the xerogel produced with both hydrochloric acid and acetic acid simultaneously the surface area is higher and the gelation time is lower than acetic acid alone (see Page 888, ¶2).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing porous oxide using a catalyst system as disclosed by Tillotson where the catalyst system comprises a combination of hydrochloric acid and acetic acid as disclosed by Arenas, to obtain an aerogel with higher surface area and more efficient process time as suggested by Arenas.  One of ordinary skill in the art would also have a reasonable expectation of success for to modify the method according to Tillotson with the acetic/hydrochloric acid system disclosed by Arenas since they relate to the same hydrolysis reaction for the alkoxide.
Regarding Claim 4, Arenas discloses acetic acid (see Page 887, ¶3).

Regarding Claim 7, Tillotson discloses Si(OCH3)4 (i.e. tetramethylorthosilicate) and Si(OC2H5)4 (i.e. tetraethylorthosilicate) (See Col 7, Ln 22).  Arenas discloses TEOS (see Page 887, ¶3).
Regarding Claim 9, Arenas discloses a method where the molar ratio of water:metal alkoxide is 4:1 (see Page 887, ¶3).
Regarding Claim 10, Arenas discloses a method where the temperature is 20±5°C (see Page 887, ¶3).  Arenas also discloses a method where the temperature for the acid system comprising acetic acid and HCl is in a range from 5 to 50°C (see Page 887, ¶4).
Regarding Claim 11, Arenas discloses a method where the temperature is 20±5°C (i.e. room temperature) (see Page 887, ¶3).  
Regarding Claim 12, Tillotson discloses a method where the base catalyst is ammonium hydroxide (see Col 8, Ln 27-28).
Regarding Claim 14, Tillotson discloses a method where contacting the partially hydrolyzed sol with a base catalyst and solvent and mixed for 30 minutes at room temperature (see Col 13, LN 13-15).
Regarding Claim 17, Tillotson discloses that the aerogel shows chainlike polymeric character (see Col 11, Ln 1-5).
Regarding Claim 18, Tillotson discloses a method comprising supercritically drying the wet get (see Col 8, Ln 49-51 and Col 13, Ln 25).
Regarding Claim 20, Tillotson discloses a method producing an aerogel (see Abstract).
5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillotson and Arenas as applied to claim 1 or 18 above, and further in view of Droege et al (US 5,395,805).
As applied to Claim 1, Tillotson and Arenas disclose a method for preparing a porous metal oxide comprising: (i) reacting a metal alkoxide with water in the presence of a catalyst system to form a partially hydrolyzed sol, wherein the catalyst system comprises an acetic acid and hydrochloric acid; (ii) contacting the partially hydrolyzed sol with a base catalyst and nonalcoholic solvent to form a wet gel; (iii) drying the wet gel to form the aerogel.
As applied to Claim 18, Tillotson further discloses supercritically drying the wet get to form the aerogel.
Regarding Claim 5, Tillotson and Arenas do not specifically disclose the acid system comprising a strong acid comprising nitric and/or sulfuric acid.
Droege discloses a method for making metal oxide aerogels comprising hydrolysis and condensation of metal alkoxides with an acid catalyst to form a metal oxide alcogel and supercritical drying of the metal oxide alcogel to obtain the aerogel (see Col 3, Ln 9-16).  Droege discloses a method where preferred catalysts are selected from a group that includes nitric acid, hydrochloric acid, fluoroboric acid, sulfuric acid, hydrofluoric acid, acetic acid and mixtures of hydrochloric acid and fluoroboric acid (see Col 4, Ln 26-34).  Droege further discloses that nitric acid is most preferred for both chemical and safety reasons (see Col 4, Ln 34-35).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as suggested by Tillotson and Arenas where hydrochloric acid is substituted with nitric acid as an known equivalent for 
Regarding Claim 19, Tillotson and Arenas do not specifically disclose calcining the  
Droege discloses a method for making metal oxide aerogels comprising hydrolysis and condensation of metal alkoxides with an acid catalyst to form a metal oxide alcogel and supercritical drying of the metal oxide alcogel to obtain the aerogel (see Col 3, Ln 9-16).  Droege further discloses post-process treatment comprising improving the transparency and strengthen the aerogel by sintering by heating to a temperature of 400°C to 500°C in an oxygen atmosphere (i.e. calcination) (see Col 5, Ln 54-58).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as suggested by Tillotson and Arenas where the aerogel is calcined as taught by Frank to improve the strength of the aerogel.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillotson and Arenas as applied to claim 1 or 18 above, and further in view of Oh et al (US 2018/0179073).
As applied to Claim 1, Tillotson and Arenas disclose a method for preparing a porous metal oxide comprising: (i) reacting a metal alkoxide with water in the presence of a catalyst system to form a partially hydrolyzed sol, wherein the catalyst system comprises an acetic acid and hydrochloric acid; (ii) contacting the partially hydrolyzed sol with a base catalyst and nonalcoholic solvent to form a wet gel; (iii) drying the wet gel to form the aerogel.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as suggested by Tillotson and Arenas where the concentration of silica in the partially hydrolyzed sol is in any range overlapping with 0.1 to 30% as disclosed by Oh including at least 10% in order to produce more aerogel in the process. 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillotson and Arenas as applied to claim 1 above, and further in view of Frank et al (US 5,789,075).
As applied to Claim 1, Tillotson and Arenas disclose a method for preparing a porous metal oxide comprising: (i) reacting a metal alkoxide with water in the presence of a catalyst system to form a partially hydrolyzed sol, wherein the catalyst system comprises an acetic acid and hydrochloric acid; (ii) contacting the partially hydrolyzed sol with a base catalyst and nonalcoholic solvent to form a wet gel; (iii) drying the wet gel to form the aerogel.
Regarding Claim 15, Tillotson and Arenas do not specifically disclose aging the gel.

Regarding Claim 16, Frank further discloses washing the gel in a liquid suitable for the drying process (see Col 4, Ln 36-38 and 63-65).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as suggested by Tillotson and Arenas where the gel is washed with the liquid used in the drying process, as disclosed by Frank, to improve the ability to dry the gel in the drying process.

Allowable Subject Matter
Claims 2-3 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Tillotson discloses a method for preparing a porous metal oxide material comprising:  (i) reacting metal alkoxide with water in the presence of an acid catalyst system to form a partially hydrolyzed sol; (ii) contacting the partially 
Regarding Claim 2, neither Tillotson nor Arenas disclose the method for preparing a porous metal oxide where the catalyst stem comprising a weak and strong acid are present in a molar ratio of weak acid:strong acid of from 1:1 to 200:1.  At best, Arenas discloses a method where the acid system comprises glacial acetic acid and HCl solution 0.1 mol/L in a volume ratio of 5/0.1.  Since the density of glacial acetic acid is 1050 g/L and the molecular weight of acetic acid is 60.052 g/mol.  The volume ratio acetic acid/HCl of 5/0.1 corresponds to a molar ratio = [(5*1050)/60.052]/(0.1*0.1) = 8742.
Regarding Claim 13, Tillotson explicitly discloses that alcohol is distilled from the partially hydrolyzed intermediate and the added solvent is a non-alcoholic solvent.  There is no reason to modify Tillotson against the express teaching away from alcohol solvent in the gelation step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        5/15/2021